

116 HR 4611 : Ocean Pollution Reduction Act II
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 4611IN THE SENATE OF THE UNITED STATESNovember 18, 2020Received; read twice and referred to the Committee on Environment and Public WorksAN ACTTo modify permitting requirements with respect to the discharge of any pollutant from the Point Loma Wastewater Treatment Plant in certain circumstances, and for other purposes.1.Short titleThis Act may be cited as the Ocean Pollution Reduction Act II.2.San Diego Point Loma permitting requirements(a)In generalNotwithstanding any provision of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Administrator may issue a permit under section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) for a discharge from the Point Loma Plant into marine waters that requires compliance with the requirements described in subsection (b).(b)ConditionsA permit issued under this section shall require—(1)maintenance of the currently designed deep ocean outfall from the Point Loma Plant with a discharge depth of not less than 300 feet and distance from the shore of not less than 4 miles;(2)as applicable to the term of the permit, discharge of not more than 12,000 metric tons of total suspended solids per year commencing on the date of enactment of this section, not more than 11,500 metric tons of total suspended solids per year commencing on December 31, 2025, and not more than 9,942 metric tons of total suspended solids per year commencing on December 31, 2027;(3)discharge of not more than 60 milligrams per liter of total suspended solids, calculated as a 30-day average;(4)removal of not less than 80 percent of total suspended solids on a monthly average and not less than 58 percent of biochemical oxygen demand on an annual average, taking into account removal occurring at all treatment processes for wastewater upstream from and at the Point Loma Plant;(5)attainment of all other effluent limitations of secondary treatment as determined by the Administrator pursuant to section 304(d)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1314(d)(1)), other than any requirements otherwise applicable to the discharge of biochemical oxygen demand and total suspended solids;(6)compliance with the requirements applicable to Federal issuance of a permit under section 402 of the Federal Water Pollution Control Act, including State concurrence consistent with section 401 of the Federal Water Pollution Control Act (33 U.S.C. 1341) and ocean discharge criteria evaluation pursuant to section 403 of the Federal Water Pollution Control Act (33 U.S.C. 1343);(7)implementation of the pretreatment program requirements of paragraphs (5) and (6) of section 301(h) of the Federal Water Pollution Control Act (33 U.S.C. 1311(h)) in addition to the requirements of section 402(b)(8) of such Act (33 U.S.C. 1342(b)(8));(8)that the applicant provide 10 consecutive years of ocean monitoring data and analysis for the period immediately preceding the date of each application for a permit under this section sufficient to demonstrate to the satisfaction of the Administrator that the discharge of pollutants pursuant to a permit issued under this section will meet the requirements of section 301(h)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1311(h)(2)) and that the applicant has established and will maintain throughout the permit term an ocean monitoring program that meets or exceeds the requirements of section 301(h)(3) of such Act (33 U.S.C. 1311(h)(3)); and(9)to the extent potable reuse is permitted by Federal and State regulatory agencies, that the applicant demonstrate that at least 83,000,000 gallons per day on an annual average of water suitable for potable reuse will be produced by December 31, 2035, taking into account production of water suitable for potable reuse occurring at all treatment processes for wastewater upstream from and at the Point Loma Plant.(c)MilestonesThe Administrator shall determine development milestones necessary to ensure compliance with this section and include such milestones as conditions in each permit issued under this section before December 31, 2035.(d)Secondary treatmentNothing in this section prevents the applicant from alternatively submitting an application for the Point Loma Plant that complies with secondary treatment pursuant to section 301(b)(1)(B) and section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1311(b)(1)(B); 33 U.S.C. 1342).(e)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Biochemical oxygen demandThe term biochemical oxygen demand means biological oxygen demand, as such term is used in the Federal Water Pollution Control Act. (3)Point Loma PlantThe term Point Loma Plant means the Point Loma Wastewater Treatment Plant owned by the City of San Diego on the date of enactment of this Act.(4)StateThe term State means the State of California. Passed the House of Representatives November 17, 2020.Cheryl L. Johnson,Clerk.